Title: From George Washington to Jonathan Trumbull, Sr., 5 March 1783
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Sir
                            Head Quarters 5th March 1783
                        
                        I have been honored with your Excellency’s Letter of the 24th of febry.
                        Circumstanced as our affairs are, it is impracticable for me, to comply with your request, for a Body of
                            Continental Troops to be stationed at Stamford: some Aid, however, may be given to your State Troops, by the Countenance
                            & Increase of our marching parties, who are patroling on the Lines, & may extend as far as the Sound. I
                            will give orders for this purpose; & will direct the Officers on that Command, to hold Communication with Colo.
                            Canfield, or other Commandg Officer of the State Troops; who may afford them all the necessary Assistance—in their power,
                            as Circumstances may require.
                        On this occasion, I cannot omit to mention to your Excellency, that I am informed of a very unwarrantable
                            Trade & Intercourse with the Enemy, from the Western Shores of your State; particularly in transportg across the
                            Sound, great Quantities of provisions; meat & Bread—in open Day, without Interruption—and, that, as I am told,
                            almost under the Eye of the Officers & Troops Stationed in that Quarter—in which Business, it is to be feared,
                            your Commissioned Boats & Vessels, are not exempted from bearing a part—Are there no practicable means of
                            preventing these shamefull Abuses? or is the Measure tolerated by the State?
                        The frequent Indulgences given, as I am informed, to Flags, to pass in the Sound, to and from N. York, in a
                            great measure serve, not only to frustrate those beneficial Effects I expected to experience from fixing on Dobbs Ferry as
                            the only place of intercourse of that kind with the Enemy; but are, I fancy, prostituted to the vile purposes of extendg
                            that illicit Trade, & Communication with them, which, in my Opinion, it should be the Care of the States to
                            prevent, by every possible means. I have the Honor to be with high Regard & Esteem Your Excellency’s Most Obedient
                            and most huml. Servant
                        
                            Go: Washington
                        
                    